Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13,14,15,17,19,21,22,23,25,26,28,30-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (USPN 9,045,263).
With respect to claim 13, Fox shows cap (20) and container assembly comprising: a container (disclosed not shown) having a base and a side wall (25) extending upwardly from the base, the base and the side wall (25) defining an interior, and the side wall (25) defining an opening (47) leading to the interior, two spacers (two, 93) located on opposite sides of the container, each spacer (93) including a button (81,86), each spacer (93) protruding outwardly from the sidewall of the container such that the button (81,86) of the respective spacer (93) is spaced-apart from the sidewall of the container by a gap or void; and a cap (20) pivotally affixed to the container by a hinge (17), the cap (20) being configured to pivot between an opened position in which the opening (47) is exposed, and a closed position in which the cap (20) covers the opening (47), the cap (20) comprising a top wall (21) and a skirt (22) extending downwardly therefrom, the skirt (22) extending around an entire perimeter (shown in fig. 9) of the top wall (21), two openings (94,96) located on opposite sides of the skirt (22) of the cap (20), each openings (94,96) being configured to align with and retain one of the button (81,86) when the cap (20) is in the closed position, when the cap (20) is in the closed position a free edge of the skirt (22) sits on an upper surface of the base of the container; wherein each button (81,86) is configured to be depressed inwardly so as to disengage from the respective opening (94,96), thereby enabling a user to pivot the cap (20) from the closed position to the opened position.  
With respect to claim 14, Fox shows, wherein the spacers (93) are configured to release from a locked position upon sufficient simultaneous inwardly directed forces applied to both spacers (93) so as to disengage the respective buttons (81,86) from the respective openings (94,96), thereby enabling the user to pivot the cap (20) from the closed position to the opened position.  
With respect to claim 15, Fox shows wherein the spacers (93) are formed of a material having a sufficient degree of stiffness and resiliency so as to bias the spacers (93) to the locked position such that the spacers (93) can only be moved inwardly upon application of sufficient force.  
	With respect to claim 17, Fox shows wherein the assembly is made from polypropylene (plastic shown and disclosed).  
	With respect to claim 19, Fox shows wherein one end of the hinge (17) is integrally formed with the container and another end of the hinge (17) is integrally formed with the cap (20).  
	With respect to claim 21, Fox shows wherein each button (81,86) engages a portion of an outer periphery of one of the openings (94,96) to maintain the cap (20) in the closed position.  
	With respect to claim 22, Fox shows a method of opening a cap (20) with respect to a container, the container having a base and a side wall (25) extending upwardly from the base, the base and the side wall (25) defining an interior, and the side wan defining an opening (47) leading to the interior, the cap (20) pivotally affixed to the container by a hinge (17), two spacer (93) being located on opposite sides of the container, each spacer (93) including a button (81,86), each spacer (93) protruding outwardly from-the side wall (25) of the container such that the button (81,86) of the respective spacer (93) is spaced-apart from the sidewall of the container by a gap or void (see fig. 13), the cap (20) being configured to pivot between an opened position in which the opening (47) is exposed, and a closed position in which the cap (20) covers the opening (47), the cap (20) comprising a top wall (21) and a skirt (22) extending downwardly therefrom, the skirt (22) extending around an entire perimeter of the top wall (21), when the cap (20) is in the closed position a free edge of the skirt (22) sits on an upper surface of the base of the container, two openings (94,96) being located on opposite sides of the skirt (22) of the cap (20), each opening (47) being configured to align with and retain one of the buttons (81,86) when the cap (20) is in the closed position, the method comprising: applying inward radial pressure on each button (81,86) sufficient to inwardly move each button (81,86) so as to displace each button (81,86) from one of the openings (47); and applying upward pressure to the cap (20) to pivot the cap (20) from the closed position to the open position.  
With respect to claim 23, Fox shows wherein upon release of the inward radial pressure on each button (81,86), each button (81,86) automatically returns to a fully extended position.  	
	With respect to claim 25, Fox shows wherein the container is made from polypropylene (plastic shown and disclosed).  
	With respect to claim 26, Fox shows wherein the spacers (93) are formed of a material having a sufficient degree of stiffness and resiliency so as to bias the spacers (93) to a locked position such that the spacers (93) can only be moved inwardly upon application of sufficient force.  
	With respect to claim 28, Fox shows wherein one end of the hinge (17) is integrally formed with the container and another end of the hinge (17) is integrally formed with the cap (20).  
	With respect to claim 30, Fox shows wherein each button (81,86) engages a portion of an outer periphery of one of the openings (94,96) to maintain the cap (20) in the closed position.  
	With respect to claim 31, Fox shows wherein placement of the buttons (81,86) on opposite sides of the container allow a user to open the cap (20) using a single hand by simultaneously depressing the buttons (81,86) using the thumb and forefinger.  
	With respect to claim 32, Fox shows wherein each opening (94,96) is located entirely within the skirt (22) of the cap (20).  
With respect to claim 33, Fox shows wherein each opening (94,96) is located entirely within the skirt (22) of the cap (20).   
Allowable Subject Matter
Claims 16,20,24,29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736